EXHIBIT 10.1
 


BARCLAYS
745 Seventh Avenue
New York, New York 10019


PERSONAL AND CONFIDENTIAL


July 15, 2014


Platform Specialty Products Corporation


Address: c/o MacDermid Holdings, LLC
245 Freight Street
Waterbury, Connecticut 06702


Attention: General Counsel


Amended and Restated Commitment Letter


 
Ladies and Gentlemen:
 
You have advised Barclays Bank PLC (“Barclays”) (the “Commitment Party,”
“we” or “us”), that Platform Specialty Products Corporation (“PSP” or “you”)
either directly or through its wholly-owned subsidiary MacDermid, Incorporated
(the “Borrower”) or one of its other subsidiaries intends to acquire (the
“Acquisition”) the “Chemtura AgroSolutions” business (including certain
subsidiaries of Chemtura Corporation) (collectively, the “Acquired Business”)
from Chemtura Corporation and certain of its subsidiaries (collectively, the
“Seller”), pursuant to a stock and asset purchase agreement (the “Acquisition
Agreement”) and to consummate certain transactions described therein (as
described in Exhibit A and as otherwise contemplated by this Commitment Letter
and the Fee Letter (each as defined below), the “Transactions”), in each case on
the terms and subject to the conditions set forth in this Amended and Restated
Commitment Letter and Exhibits A and B (collectively, the “Commitment Letter”).


You have also advised us that the total cost of the Acquisition (and related
fees, commissions and expenses (collectively, “Transaction Costs”)) after
consummation of the Acquisition will be financed from borrowings by the Borrower
of $405 million of incremental first lien term loans (the “First Lien Facility”)
incurred under and in accordance with Section 2.14 of the amended and restated
credit agreement dated as of June 7, 2013 (as amended, restated and/or otherwise
modified on October 31 2013 and from time to time, the “Existing Credit
Agreement”) and as entered into among, inter alia, the Borrower, the lenders
from time to time party thereto, Barclays Bank PLC, as administrative agent and
collateral agent, sole lead arranger and sole bookrunner and Credit Suisse
Securities (USA) LLC, as syndication agent, and having the terms set forth in
Exhibit A.


1.  
Commitments and Agency Roles



You hereby appoint Barclays to act, and Barclays hereby agrees to act, as sole
and exclusive administrative agent and collateral agent (collectively in such
capacities, the “Administrative Agent”) for the First Lien Facility. You hereby
appoint Barclays to act, and Barclays hereby agrees to act, as sole lead
arranger and sole bookrunner (in such capacities, the “Arranger”) for the First
Lien Facility. The Arranger and the Administrative Agent will have the rights
and authority customarily given to financial institutions in such roles. In such
capacities we may, in our discretion and as reasonably acceptable to you,
appoint
 
Commitment Letter
 
1

--------------------------------------------------------------------------------

 
additional agents and co-agents in connection with the First Lien Facility.
Barclays is pleased to hereby provide to you its commitment (the “Commitment”)
to provide 100% of the First Lien Facility upon the terms and subject to the
conditions set forth in this Commitment Letter and the Fee Letter.
 
Our fees for services related to the First Lien Facility are set forth in a
separate fee letter (the “Fee Letter”) between you and us entered into on the
date hereof. As consideration for the execution and delivery of this Commitment
Letter by us, you agree to pay the fees and expenses set forth in Exhibit A and
in the Fee Letter as and when payable in accordance with the terms hereof and
thereof. You agree that no other titles will be awarded and no compensation will
be paid (other than as expressly contemplated by this Commitment Letter and the
Fee Letter) in connection with the First Lien Facility unless you and we shall
so agree; provided that on or before the close of business on June 15, 2014 you
may appoint up to one additional arranger that is reasonably satisfactory to us
and such additional arranger may be awarded the title of joint lead arranger and
joint book runner, so long as (i) Barclays shall have “left” placement in any
and all marketing materials or other documentation used in connection with the
First Lien Facility and, with respect to the First Lien Facility, Barclays shall
hold the leading role and responsibilities conventionally associated with such
“left” placement, (ii) such additional arranger (or its lending affiliate) shall
provide a commitment with respect to the First Lien Facility commensurate with
its economics with respect thereto in a form reasonably satisfactory to Barclays
and (iii) Barclays shall be entitled to a pro rata percentage of, but not less
than 35% of the commitments and related economics in respect of the First Lien
Facility.
 
2.  
Conditions Precedent

 
Our commitments hereunder and our agreements to perform the services described
herein are subject to the following conditions: (i)  since December 31, 2012,
there has not been a Business Material Adverse Effect (as defined below).
“Business Material Adverse Effect” means any change or effect that, individually
or in the aggregate, has had a material adverse effect on the assets, results of
operations or financial condition of the Business, taken as a whole; provided
that changes or effects, alone or in combination, that arise out of or result
from the following, individually or in the aggregate, shall not be considered
when determining whether a Business Material Adverse Effect has occurred:
(a) changes in economic conditions, financial or securities markets in general,
including any changes in interest or exchange rates, or the industries and
markets (including with respect to commodity prices) in which the Business is
operated or in which products of the Business are used or distributed, including
increases in operating costs (except to the extent such change has a materially
disproportionate adverse effect on the Business as compared to other companies
which operate in the same industries as the Business), (b) any change in Laws,
GAAP or any other generally accepted accounting principles applicable to the
Business, or the enforcement or interpretation thereof, applicable to the
Business (except to the extent such change has a materially disproportionate
adverse effect on the Business  as compared to other companies which operate in
the same industries as the Business), (c) any change resulting from the
negotiation, execution, announcement or consummation of the transactions
contemplated by, or the performance of obligations under, this Agreement,
including any such change relating to the identity of, or facts and
circumstances relating to, Purchaser or its Affiliates and including any actions
by customers, suppliers or personnel, (d) acts of God (including any hurricane,
flood, tornado, earthquake or other natural disaster or any other force majeure
event), calamities, national or international political or social conditions,
including acts of war, sabotage, the engagement by the United States in
hostilities, whether commenced before or after the date hereof, or the
occurrence of any military attack or terrorist act upon the United States or any
escalation or worsening of any of the foregoing, (e) the failure, in and of
itself, to achieve any projections, forecasts, estimates, performance metrics or
operating statistics (whether or not shared with Purchaser) (it being understood
that this clause (e) shall not exclude the facts or circumstances giving rise to
such failure to the extent such facts or circumstances would otherwise
constitute a Business Material Adverse Effect) or (f)  the taking of any action
required by, or the failure to act to the extent such action is
 
Commitment Letter
 
2

--------------------------------------------------------------------------------

 
specifically prohibited by, this Agreement or any Transaction Document.
Capitalized terms used in this clause (i) but not defined herein are used with
the meaning assigned to them in the Acquisition Agreement and (ii) the
conditions precedent set forth in Exhibit B. The conditions to closing and
initial funding of our commitments hereunder on the Closing Date are limited to
only those conditions set forth or referred to in this paragraph.
 
3.  
Syndication

 
The Arranger shall commence syndication of the First Lien Facility to
prospective Lenders (as such term is defined in Exhibit A) promptly upon the
execution of this Commitment Letter and, in connection with its syndication of
the First Lien Facility, the Arranger will select the Lenders after consultation
with you provided that we agree not to syndicate the commitment under the First
Lien Facility or any portion thereof to certain banks, financial institutions
and other institutional, investors and funds that have been specified in writing
to the Commitment Party by you at any time prior to the date of delivery hereof
(or, if after such date but prior to the commencement of general syndication,
that are reasonably acceptable to the Commitment Party). The Arranger will lead
the syndication, including determining the timing of all offers to prospective
Lenders, any title of agent or similar designations or roles awarded to any
Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the Arranger
pursuant to the terms of this Commitment Letter and the Fee Letter, and will in
consultation with you determine the final commitment allocations and notify you
of such determinations. You agree to use all commercially reasonable efforts to
ensure that the Arranger’s syndication efforts benefit from the existing lending
and investment banking relationships of you, the Borrower, the Acquired Business
and your and their respective subsidiaries. To ensure an orderly and successful
syndication of the First Lien Facility, you agree that, until the date (the
“Syndication Termination Date”) which is the earliest of (a) the termination by
the Arranger of syndication of the First Lien Facility, (b) 60 days following
the Closing Date and (c) the “successful syndication” of the First Lien Facility
(as defined in the Fee Letter), you will not, and agree to use commercially
reasonable efforts to ensure that the Acquired Business will not, syndicate or
issue, attempt to syndicate or issue, announce or authorize the announcement of
the syndication or issuance of, or engage in discussions concerning the
syndication or issuance of, any debt facility or any debt security of you, the
Acquired Business or the Borrower or any of your or their respective
subsidiaries, including any renewal or refinancing of any existing debt facility
or debt security (including the Existing Credit Agreement) in each case without
the prior written consent of the Arranger (other than the First Lien Facility,
indebtedness permitted pursuant to the Acquisition Agreement, and purchase money
indebtedness and capitalized lease obligations incurred in the ordinary course
of business).
 
You agree to, and agree to use commercially reasonable efforts to cause the
Acquired Business to, cooperate with, and provide information reasonably
required by, the Arranger in connection with all syndication efforts, including:
(i) as soon as practicable after the date of this Commitment Letter, assist in
the preparation of a customary information memorandum and other customary
presentation materials (collectively, “First Lien Facility Marketing Materials”)
reasonably acceptable in form and content to the Arranger for use in bank
meetings and other communications with prospective Lenders in connection with
the syndication of the First Lien Facility regarding the business, operations,
financial projections and prospects of you, the Borrower and the Acquired
Business and your and their respective subsidiaries, including without
limitation the delivery of all information relating to the Transactions prepared
by or on behalf of you, the Borrower or the Acquired Business that the Arranger
deems reasonably necessary to complete the syndication of the First Lien
Facility; (ii) using commercially reasonable efforts to obtain from Moody’s
Investor Service, Inc. (“Moody’s”) and Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business (“S&P”), prior to the launch
of the general syndication, a corporate family rating from Moody’s, a corporate
credit rating from S&P and a credit rating for the First Lien Facility from each
of Moody’s and S&P; (iii) arranging for direct communications at reasonable
 
Commitment Letter
 
3

--------------------------------------------------------------------------------

 
times and places, using reasonable methods (including telecommunications), with
prospective Lenders, excluding Disqualified Lenders, in connection with the
syndication of the First Lien Facility (including without limitation direct
contact between appropriate senior management, representatives and advisors of
you and the Borrower (and using commercially reasonable efforts to cause direct
contact with appropriate senior management, representatives and advisors of the
Acquired Business) and participation of such persons in such meetings); and (iv)
hosting (including any preparations with respect thereto) with the Arranger at
places and times reasonably requested by the Arranger one or more conference
calls with prospective Lenders and, in connection with such conference calls,
consulting with the Arranger with respect to the presentations to be made and
making available appropriate senior management, representatives and advisors of
you and the Borrower to rehearse such presentations prior to such conference
calls, as reasonably requested by the Arranger. You agree that the Arranger has
the right to place advertisements in financial and other newspapers and journals
at their own expense describing their services to you; provided that the
Arranger will submit a copy of any such advertisement to you for your prior
written approval, which approval will not be unreasonably withheld or delayed.
You further agree that any references to the Arranger or any of its affiliates
made by you or your affiliates in advertisements or other marketing materials
used in connection with the Transactions are subject to the prior written
approval of the Arranger, which approval shall not be unreasonably withheld or
delayed.
 
You will be solely responsible for the contents of the First Lien Facility
Marketing Materials and all other information, documentation or other materials
delivered to us in connection therewith and you acknowledge that we will be
using and relying upon such information without independent verification
thereof. You and the Borrower agree that such information regarding the First
Lien Facility and information provided by you and the Borrower or your or its
representatives to the Arranger in connection with the First Lien Facility
(including, without limitation, draft and execution versions of the Loan
Documents, information packages, presentations and publicly filed financial
statements) may be disseminated to prospective Lenders and other persons through
one or more Intranet sites (including an IntraLinks or Syndtrak workspace)
created for purposes of syndicating the First Lien Facility or otherwise in
accordance with the Arranger’s standard syndication practices (including hard
copy and via electronic transmissions) which shall contain standard
confidentiality undertakings.
 
You understand that certain prospective Lenders (such Lenders, “Public Lenders”)
may have personnel that do not wish to receive MNPI (as defined below). At the
Arranger’s request, you agree to prepare an additional version of the First Lien
Facility Marketing Materials that does not contain material non-public
information concerning you, the Borrower, the Acquired Business or your or their
respective subsidiaries or affiliates or your or their respective securities for
purposes of foreign and United States federal and state securities laws
(collectively, “MNPI”) which is suitable to make available to Public Lenders.
You acknowledge and agree that the following documents may be distributed to
Public Lenders: (a) drafts and final versions of the Loan Documents; (b)
administrative materials prepared by the Arranger for prospective Lenders
(including without limitation a lender meeting invitation, allocations and
funding and closing memoranda); and (c) term sheets and notification of changes
in the terms and conditions of the First Lien Facility. Before distribution of
any Facility Marketing Materials in connection with the syndication of the First
Lien Facility (i) to prospective Lenders that are not Public Lenders, you will
provide us with a customary letter authorizing the dissemination of such
materials and (ii) to prospective and existing Public Lenders, you will provide
us with a customary letter authorizing the dissemination of information that
does not contain MNPI (the “Public Information Materials”) to Public Lenders and
confirming the absence of MNPI therein. In addition, at the Arranger’s request,
you will identify Public Information Materials by marking the same as “PUBLIC”
and you agree that unless specifically labeled “PRIVATE — CONTAINS NON-PUBLIC
INFORMATION,” no information, documentation or other data disseminated to
prospective Lenders in connection with the syndication of the First Lien
Facility, whether through an Internet site (including without limitation an
IntraLinks or SyndTrak workspace), electronically, in presentations, at meetings
or otherwise will contain MNPI.
 
Commitment Letter
 
4

--------------------------------------------------------------------------------

 
4.  
Information

 
You represent and covenant that (i) all information (other than projections and
other forward-looking information and information of a general economic or
industry nature) that has been or will be provided to the Arranger, the
Commitment Party, the prospective Lenders or any of our or their respective
affiliates directly or indirectly by you or the Borrower or, to the best of your
knowledge, on behalf of the Acquired Business, in connection with the
Transactions is and will be, when furnished and taken as a whole, complete and
correct in all material respects and does not and will not, when furnished and
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (ii) the projections and other forward-looking information that
have been or will be made available directly or indirectly to the Arranger, the
Commitment Party, the prospective Lenders or any of our or their respective
affiliates by or on behalf of you or the Borrower and, to the best of your
knowledge, the Acquired Business, have been and will be prepared in good faith
based upon assumptions believed by management of the preparer thereof to be
reasonable when made and when initially made available to the Arranger, the
Commitment Party, the prospective Lenders and our or their respective affiliates
and on the Closing Date, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material. You
agree that if at any time prior to the Closing Date any of the representations
in the preceding sentence would be incorrect in any material respect if the
information and projections were being furnished, and such representations were
being made, at such time, then you will promptly supplement, or cause to be
supplemented, the information and projections so that such representations will
be correct in all material respects in light of the circumstances in which
statements are made. You understand that in providing our services pursuant to
this Commitment Letter we may use, rely on and assume the accuracy and
completeness of all of the financial, accounting, tax and other information and
projections discussed with or reviewed by us for such purposes, without
independent verification thereof, and we do not assume responsibility for the
accuracy or completeness thereof.
 
5.  
Indemnification

 
To induce us to enter into this Commitment Letter and the Fee Letter and to
provide the services described herein and proceed with the documentation of the
First Lien Facility, you hereby agree to indemnify upon demand and hold harmless
the Administrative Agent and the Arranger and each other agent or co-agent (if
any) designated by the Arranger with respect to the First Lien Facility and
Barclays in any other capacity to which it may be appointed by you in connection
with the Transactions, the Commitment Party and our and their respective
affiliates and each partner, trustee, shareholder, director, officer, employee,
advisor, representative, agent, attorney and controlling person thereof (each of
the above, an “Indemnified Person”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses (including all reasonable and documented fees
and disbursements of any law firm or other external counsel, but limited to (i)
one counsel to the Indemnified Persons taken as a whole, (ii) in the case of any
actual or reasonably perceived conflict of interest, additional counsel to the
affected Indemnified Persons or group of Indemnified Persons, limited to one
such additional counsel for each affected Indemnified Persons or group of
Indemnified Persons so long as representation of each such party by a single
counsel is consistent with and permitted by professional responsibility rules,
and (iii) if necessary, one local counsel in each relevant jurisdiction and
special counsel for each relevant specialty) which may be incurred by or
asserted against or involve any Indemnified Person (whether or not any
Indemnified Person is a party to such action, suit, proceeding or claim) as a
result of or arising out of or in any way related to or resulting from the
Acquisition, this Commitment Letter, the Fee Letter, the First Lien Facility,
the Transactions or any related transaction contemplated hereby or thereby or
any use or intended use of the proceeds of the First Lien Facility, including
any actual or prospective claim, litigation, investigation or proceeding
relating to
 
Commitment Letter
 
5

--------------------------------------------------------------------------------

 
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding), whether direct,
indirect, or consequential (whether or not we or any other Indemnified Person is
a party to, or you or the Borrower or any affiliate thereof initiated or is a
party to, any action, suit, proceeding or claim out of which any such expenses
arise); provided that you will not have to indemnify any Indemnified Person
against any claim, loss, damage, liability or expense to the extent the same
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person or the material breach by such Indemnified Person of its
obligations under this Commitment Letter, the Fee Letter or the First Lien
Facility (in each case, to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment) or arises from any dispute
between or among any Indemnified Parties (other than any dispute against an
Agent or Arranger) and not involving any act or omission by the Borrower or any
of its affiliates. Notwithstanding any other provision of this Commitment
Letter, except to the extent any such damages result from the willful
misconduct, bad faith or gross negligence of such Indemnified Person as
determined by a court of competent jurisdiction in a final and non-appealable
judgment, no Indemnified Person will be responsible or liable to you or any
other person or entity for damages arising from the use by others of any
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems.
 
Your indemnity and reimbursement obligations under this Section 5 will be in
addition to any liability which you may otherwise have and will be binding upon
and inure to the benefit of the successors, assigns, heirs and personal
representatives of you and the Indemnified Persons.
 
Neither you, we nor any other Indemnified Person will be responsible or liable
to you, us or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of the Acquisition, this
Commitment Letter, the Fee Letter, the First Lien Facility, the Transactions or
any related transaction contemplated hereby or thereby or any use or intended
use of the proceeds of the First Lien Facility; provided that the foregoing
shall not otherwise affect your indemnity obligations as set forth in this
Section 5.
 
6.  
Assignments

 
This Commitment Letter may not be assigned by us or you without the prior
written consent of the Commitment Party (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights or remedies in favor of, any person (including your equity holders,
employees or creditors) other than the parties hereto (and any Indemnified
Person); provided that Barclays may assign its commitments and agreements
hereunder, in whole or in part, to (X) any of its affiliates, (Y) additional
arrangers or (Z) any Lender (including without limitation as provided in Section
3 above) so long as such assignment in the case of clause (Z) does not relieve
us of our obligation to provide 100% of the First Lien Facility on the Closing
Date to the extent the conditions thereto have been satisfied. This Commitment
Letter may not be amended or any term or provision hereof waived or modified
except by an instrument in writing signed by each of the parties hereto.
 
7.  
USA PATRIOT Act Notification

 
Barclays hereby notifies you, the Borrower, the Acquired Business, the
Guarantors and your and their respective affiliates that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended, supplemented or modified from time to time,
the “Patriot Act”) it and each Lender may be required to obtain, verify and
record information that identifies you, the Borrower, the Acquired Business, the
Guarantors and your and their respective affiliates, including the name and
address of each such Person and other information that will allow
 
Commitment Letter
 
6

--------------------------------------------------------------------------------

 
Barclays and each Lender to identify you, the Borrower, the Acquired Business,
the Guarantors and your and their respective affiliates in accordance with the
Patriot Act and other applicable “know your customer” and anti-money laundering
rules and regulations. This notice is given in accordance with the requirements
of the Patriot Act and is effective for Barclays and each prospective Lender.
 
8.  
Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

 
Please note that this Commitment Letter, the Fee Letter and any written or oral
communications provided by the Commitment Party, the Arranger or any of their
affiliates in connection with the Transactions are exclusively for the
information of you, the Borrower and your and its subsidiaries as well as their
other employees involved in the contemplated Transaction, and may not be
disclosed to any other person or entity or circulated or referred to publicly
without our prior written consent except, after providing written notice to the
Commitment Party (or, if not practical to provide prior notice, providing notice
to the Commitment Party as soon as practical) and with appropriate redactions as
requested by the Commitment Party to the extent permitted under applicable law,
pursuant to applicable law, regulation or rules of any applicable stock exchange
or compulsory legal process, in the reasonable discretion of the you and the
Borrower (upon the advice of counsel), including, without limitation, a subpoena
or order issued by a court of competent jurisdiction or by a judicial,
administrative or legislative body or committee; provided that we hereby consent
to your disclosure of (i) this Commitment Letter and the Fee Letter and such
communications to your and the Borrower’s officers, directors, agents and
advisors who are directly involved in the consideration of the First Lien
Facility to the extent you notify such persons of their obligation to keep this
Commitment Letter, the Fee Letter and such communications confidential and such
persons agree to hold the same in confidence, (ii) this Commitment Letter or the
information contained herein (but not the Fee Letter or the information
contained therein) to the Acquired Business (including its direct and indirect
parent companies, as applicable) and its officers, directors, agents and
advisors who are directly involved in the consideration of the First Lien
Facility to the extent you notify such persons of their obligation to keep this
Commitment Letter and the information contained herein confidential and such
persons agree to hold the same in confidence; provided that, to the extent
redacted in a manner reasonably acceptable to Barclays, the Fee Letter may be
made available to the Acquired Business and its officers, directors, agents and
advisors who are directly involved in the consideration of the First Lien
Facility to the extent you notify such persons of their obligation to keep this
Commitment Letter and the information contained herein confidential and such
persons agree to hold the same in confidence, and (iii) this Commitment Letter
or the information contained herein to rating agencies.
 
You acknowledge that Barclays and its affiliates are full service securities
firms and as such may from time to time effect transactions, for their own
account or the account of customers, and may hold positions (including long or
short positions) in securities, loans or indebtedness, or options thereon, of
you, the Borrower, the Acquired Business and other companies that may be the
subject of the Transactions. Barclays and its affiliates may have economic
interests that are different from or conflict with those of you or the Borrower
regarding the transactions contemplated hereby, and you acknowledge and agree
that Barclays will not have any obligation to disclose such interests and
transactions to you or the Borrower by virtue of any fiduciary, advisory or
agency relationship. You further acknowledge and agree that nothing in this
Commitment Letter, the Fee Letter or the nature of our services or in any prior
relationship will be deemed to create an advisory, fiduciary or agency
relationship between us, on the one hand, and you, your equity holders or your
affiliates, on the other hand, and you waive, to the fullest extent permitted by
law, any claims you may have against Barclays for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that Barclays will not have any
liability (whether direct or indirect) to you or the Borrower in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on your
or its behalf, including your or its equity holders, employees or creditors. You
acknowledge that the Transactions (including the exercise of rights and remedies
hereunder and under the Fee Letter) are arms’ length commercial transactions and
that we are acting as principal and in our own best interests.
 
Commitment Letter
 
7

--------------------------------------------------------------------------------

 
You are relying on your own experts and advisors to determine whether the
Transactions are in your best interests. You agree that we will act under this
Commitment Letter as an independent contractor. In addition, you acknowledge
that we may employ the services of our affiliates in providing certain services
hereunder and may exchange with such affiliates information concerning you, the
Borrower, the Acquired Business (provided that such persons agree to hold the
same in confidence, to the extent Barclays is required to hold the same in
confidence hereunder) and other companies that may be the subject of the
Transactions and such affiliates will be entitled to the benefits afforded to us
hereunder.
 
Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this Section
8). Furthermore, you acknowledge that neither we nor any of our affiliates have
an obligation to use in connection with the Transactions, or to furnish to you,
confidential information obtained or that may be obtained by us from any other
person.
 
In addition, please note that Barclays Capital Inc. has been retained by PSP as
financial advisor (in such capacity, the “Financial Advisor”) to PSP in
connection with the Acquisition. You agree to such retention, and further agree
not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, the engagement of the Financial Advisor, and on the other hand, our and
our affiliates’ relationships with you as described and referred to herein.
 
Please note that Barclays and its affiliates do not provide tax, accounting or
legal advice.
 
9.  
Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

 
ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER OR THE FEE LETTER IS HEREBY WAIVED BY THE PARTIES HERETO. THIS
COMMITMENT LETTER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER WILL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. Each of the
parties hereto hereby irrevocably (i) submits, for itself and its property, to
the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County, located in the Borough of Manhattan and (b) the United States
District Court for the Southern District of New York, located in the Borough of
Manhattan, and any appellate court from any such court, in any action, suit,
proceeding or claim arising out of or relating to this Commitment Letter, the
Fee Letter or the Transactions or the performance of services contemplated
hereunder or under the Fee Letter, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action, suit,
proceeding or claim may be heard and determined in such New York State court or,
to the extent permitted by law, in such Federal court, (ii) waives, to the
fullest extent that it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any action, suit, proceeding
or claim arising out of or relating to this Commitment Letter, the Fee Letter,
the Transactions or the performance of services contemplated hereunder or under
the Fee Letter in any such New York State or Federal court and (iii) waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such action, suit, proceeding or claim in any such court.
Each of the parties hereto agrees to commence any such action, suit, proceeding
or claim either in the United States District Court for the Southern District of
New York, located in the Borough of Manhattan,
 
Commitment Letter
 
8

--------------------------------------------------------------------------------

 
or in the Supreme Court of the State of New York, New York County located in the
Borough of Manhattan.
 
This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.
 
The provisions of Sections 3, 5 and 8 and this Section 9 of this Commitment
Letter will survive any termination or completion of the arrangements
contemplated by this Commitment Letter or the Fee Letter, including without
limitation whether or not the Loan Documents are executed and delivered and
whether or not the First Lien Facility is made available; provided Section 3
shall survive only until the Syndication Termination Date. Except as provided in
the preceding sentence, none of the agreements hereunder will survive the
termination of this Commitment Letter.
 
10.  
Termination; Acceptance

 
This Commitment Letter amends and restates in its entirety the Commitment
Letter, dated as of April 16, 2014, by and among you and the Commitment Party.
 
Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the earlier to occur of (i) the consummation of the
Acquisition, (ii) the Termination Date (under and as defined in the Acquisition
Agreement), (iii) November 1, 2014, and (iv) written notice by you to terminate
this Commitment Letter.
 
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof. Those matters that are not covered or made clear in this Commitment
Letter are subject to mutual agreement of the parties.  No person has been
authorized by Barclays to make any oral or written statements that are
inconsistent with this Commitment Letter.
 
Please confirm that the foregoing is in accordance with your understanding by
signing and returning to Barclays the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter on or
before the close of business on July 15, 2014, whereupon this Commitment Letter
and the Fee Letter will become binding agreements between us. If not signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date.


[The remainder of this page is intentionally left blank.]
 
Commitment Letter
 
9

--------------------------------------------------------------------------------

 
We look forward to working with you on this assignment.
 


Very truly yours,


BARCLAYS BANK PLC






By:  /s/ Kevin Crealese 
Name:  Kevin Crealese
Title: Managing Director






Commitment Letter Signature Page
 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:




PLATFORM SPECIALTY PRODUCTS CORPORATION






By:  /s/ Frank J. Monteiro                    
Name:  Frank J. Monteiro
Title: Chief Financial Officer












Commitment Letter Signature Page
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
Summary of Terms and Conditions of the First Lien Facility
 
This Summary of Terms and Conditions outlines certain terms and conditions of
the First Lien Facility.
 
Borrower:
MacDermid, Incorporated and each other Borrower (as defined in the Existing
Credit Agreement) permitted to incur the First Lien Facility under the Existing
Credit Agreement.

 
Guarantors:
Platform Specialty Products Corporation (“PSP”) and those subsidiaries of PSP
acting as guarantors under the Existing Credit Agreement, including the Acquired
Business to the extent required to be guarantors under the Existing Credit
Agreement (the “Guarantors”), will jointly and severally guarantee the
obligations of the Borrower under the First Lien Facility.

 
Collateral:
The same collateral securing the secured obligations under the in the Existing
Credit Agreement, including with respect to the Acquired Business (it being
understood and agreed that, with respect to the Acquired Business, to the extent
any security interest in any collateral is or cannot be perfected on the Closing
Date (other than (a) the pledge and perfection of the security interest in the
certificated equity interests of each subsidiary of the Borrower and the
Guarantors required to be pledged under the Existing Credit Agreement (it being
understood and agreed that such pledges shall be limited to any pledges required
to be delivered under the Existing Credit Agreement and related loan documents)
and (b) other assets pursuant to which a lien may be perfected by filing of a
financing statement under the Uniform Commercial Code) after use of commercially
reasonable efforts to do so, then the perfection of a security interest in such
collateral shall not constitute a condition precedent to the availability of the
First Lien Facility on the Closing Date, but instead shall be required to be
delivered after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent and the Borrower (and in no event
later than 90 days following the Closing Date or any earlier date required by
the Existing Credit Agreement).



Sole Bookrunner and Sole
Lead Arranger:
Barclays Bank PLC (“Barclays”) will act as sole bookrunner and sole lead
arranger (in such capacities, the “Arranger”) for the First Lien Facility and
will perform the duties customarily associated with such roles.

 
Administrative Agent:
Barclays will act as sole and exclusive administrative agent and collateral
agent (collectively in such capacities, the “Administrative Agent”) for the
Lenders and will perform the duties customarily associated with such roles.

 
 
Commitment Letter Exhibit A-1

--------------------------------------------------------------------------------

 
Lenders:
Banks, financial institutions and institutional lenders selected by the Arranger
(each, a “Lender” and together the “Lenders”) (excluding Disqualified Lenders).

 
Facility:
A first lien incremental term loan facility in an aggregate principal amount
equal to $405 million (the “First Lien Facility”) incurred, at the option of the
Arranger, either by way of an increase to the principal amount of the existing
term loan facility under the Existing Credit Agreement or by the establishment
of a new tranche of term loans, in each case, under and in accordance with
Section 2.14 of the Existing Credit Agreement.

 
Purpose/Use of Proceeds:
The proceeds of the First Lien Facility will be used by the Borrower to fund, in
part, the Acquisition (including paying all Transaction Costs).

 
Closing Date:
The date on which the borrowings under the First Lien Facility are made and the
Acquisition is consummated in accordance with the Commitment Letter (the
“Closing Date”).

 
Availability:
The First Lien Facility shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the First Lien Facility may not be reborrowed.

 
Maturity:
June 7, 2020 (the maturity date of the term loans currently outstanding
under the Existing Credit Agreement).

 
Interest Rate:
The interest rates under the First Lien Facility will be as follows:

 
At the option of the Borrower, Eurocurrency Rate plus 3.00% or Base Rate plus
2.00% with a step-down of 25 basis points on or after September 30, 2014 so long
as the First Lien Net Leverage Ratio is less than 3.25 to 1.00 and the Total Net
Leverage Ratio is less than 5.75 to 1.00, as more further detailed in the
Existing Credit Agreement.
 
The Borrower may elect interest periods of one, two, three or six months (or
nine or twelve months if available to all applicable Lenders) for Eurocurrency
Rate borrowings.
 
Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year (or 365- or 366-day year, as the case may be, in the
case of Base Rate loans based on the Prime Rate) and interest shall be payable
at the end of each interest period and, in any event, at least every three
months.
 
Base Rate is the highest of (i) Barclays’ Prime Rate, (ii) the Federal Funds
Effective Rate plus ½ of 1.0% and (iii) one-month Eurocurrency Rate plus 1.0%.
 
Eurocurrency Rate will at all times include statutory reserves and shall be
deemed to be not less than 1.00 % per annum.
 
 
Commitment Letter Exhibit A-2

--------------------------------------------------------------------------------

 
Issue Price
99.0% (or better if agreed by the Arranger)  payable to the applicable Lenders;
provided that the discount to par reflected in the issuance price of First Lien
Facility may, at the election of the Arranger, be taken in the form of an
upfront fee paid on the Closing Date.

 
For the avoidance of doubt, calculations of fees, and interest with respect to
the First Lien Facility, shall be calculated based on the full stated principal
amount of the First Lien Facility.
 
Amortization:
Substantially as set forth in the Existing Credit Agreement with respect to the
existing term loans thereunder.

 
Default Interest:
Substantially as set forth in the Existing Credit Agreement.

 
Yield Protection and Taxes:
Substantially as set forth in the Existing Credit Agreement.

 
Voluntary Prepayments:
Substantially as set forth in the Existing Credit Agreement and ratably with the
existing term loans under the Existing Credit Agreement.

 
In the event that all or any portion of the First Lien Facility is voluntarily
prepaid as part of a Repricing Transaction (as defined below) (including
pursuant to the yank-a-bank provision of the Existing Credit Agreement) within 6
months of the Closing Date, such prepayments shall be made at 101% of the
principal amount so prepaid. As used herein, “Repricing Transaction” means the
prepayment or refinancing of all or a portion of the First Lien Facility with
the incurrence by the Borrower or any Guarantor of any senior bank loan
financing having an effective interest cost or weighted average yield (as
determined by the Administrative Agent consistent with generally accepted
financial practice and, in any event, excluding any arrangement or commitment
fees in connection therewith not payable to Lenders generally) that is less than
the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of such loans under the First Lien
Facility, including, without limitation, as may be effected through any
amendment to the Existing Credit Agreement relating to the interest rate for, or
weighted average yield of, the First Lien Facility (including any mandatory
assignment in connection therewith).
 
Mandatory Prepayments:
Substantially as set forth in the Existing Credit Agreement and ratably with the
existing term loans under the Existing Credit Agreement.

 
Representations and
Warranties:
Substantially as set forth in the Existing Credit Agreement.

 
Covenants:
Substantially as set forth in the Existing Credit Agreement.

 
Financial Covenants:
None.

 
Events of Default:
Substantially as set forth in the Existing Credit Agreement.

 
 
Commitment Letter Exhibit A-3

--------------------------------------------------------------------------------

 
Conditions Precedent to
Borrowing:
The several obligation of each Lender to make, or cause an affiliate to make the
First Lien Facility will be subject only to the conditions set forth or referred
to in Section 2 of the Commitment Letter and Exhibit B to the Commitment Letter.

 
Assignments and
Participations:
Substantially as set forth in the Existing Credit Agreement.

 
Amendments and
Required Lenders:
Substantially as set forth in the Existing Credit Agreement.



Indemnity and Expenses:
Substantially as set forth in the Existing Credit Agreement.

 
Governing Law and
Jurisdiction:
New York (as set forth in the Existing Credit Agreement).

 
Counsel to the Arranger
and the Administrative Agent:
Latham & Watkins LLP.

 
The foregoing is intended to summarize certain terms and conditions of the First
Lien Facility. It is not intended to be a definitive list of all of the
requirements of the Borrower and the Guarantors in connection with the First
Lien Facility other than the conditions precedent to the funding of the First
Lien Facility.
 
 
Commitment Letter Exhibit A-4

--------------------------------------------------------------------------------

 
Exhibit B
 
Conditions Precedent to the First Lien Facility
 
The following shall have occurred prior to or concurrently with the initial
extensions of credit under the  First Lien Facility .
 
1.  
Concurrent Transactions: The proceeds from the borrowings made pursuant to the
First Lien Facility on the Closing Date will be sufficient together with other
cash on hand of the Borrower to consummate the Acquisition, refinance all
existing debt of the Acquired Business (other than existing debt permitted to
survive pursuant to the terms of the Acquisition Agreement) and pay the
Transaction Costs. The terms of the Acquisition Agreement (including all
exhibits, schedules, annexes and other attachments thereto) and all related
material documents (including transitional services agreements) shall be
reasonably satisfactory to the Arranger; (it being understood that the bid draft
of the Acquisition Agreement dated as of April 16, 2014 and received by counsel
to the Lead Arranger at 5:01 p.m. Pacific Standard Time on April 16, 2014 is in
form and substance satisfactory to the Lead Arranger). The Acquisition shall
have been consummated or will be consummated concurrently with the initial
funding under the First Lien Facility in accordance with the Acquisition
Agreement; provided that no amendment, modification or waiver of any term
thereof or any condition to your or the Borrower’s obligation to consummate the
Acquisition thereunder (other than any such amendment, modification or waiver
that is not materially adverse to any interest of the Lenders) shall be made or
granted, as the case may be, without the prior written consent of the Arranger
(it being understood that any change in the price (including any price decrease)
of the Acquisition of 10% or greater will be deemed to be materially adverse to
the interests of the Lenders and will require the prior written consent of the
Arranger, and any such reduction of price shall be applied to the First Lien
Facility on a pro rata basis).

 
2.  
Fee Letters. You, the Borrower and the Guarantors shall make the payments of any
fees and expenses required to be made in the Fee Letter.

 
3.  
Representations. (a) With respect to representations relating to the Acquired
Business, the representations made by or with respect to the Acquired Business
in the Acquisition Agreement that are material to the interests of the Lenders
and which the breach thereof will excuse PSP and Borrower (or any of their
affiliates) from their obligations to consummate the Acquisition shall be true
and correct as of the Closing Date (the “Acquired Business Representations”);
and (b) with respect to representations relating to you, the Borrower and its
and your subsidiaries, the Specified Representations (as defined below) shall be
true and correct as of the Closing Date, it being understood and agreed that the
only representations the accuracy of which will be a condition precedent to the
availability of the First Lien Facility on the Closing Date will be the Acquired
Business Representations and the Specified Representations. For purposes hereof,
“Specified Representations” means the representations and warranties referred to
or incorporated by reference in Exhibit A relating to corporate existence and
good standing, requisite power and authority to enter into the Loan Documents,
due authorization, execution, delivery and enforceability of the Loan Documents
(including the Existing Credit Agreement and the Fee Letter); no conflicts of
the Loan Documents with the organizational documents, any material debt
agreement or material applicable law; environmental compliance; insurance;
taxes; no litigation to enjoin the funding of the First Lien Facility; no
default; accuracy and completeness of historical financial statements;
Investment Company Act; FCPA; OFAC; margin stock; solvency of you and the
Borrower and your respective subsidiaries on a consolidated and pro forma basis
for the Acquisition and the financing thereof; senior indebtedness; and Patriot
Act.

 
 
Commitment Letter Exhibit B-1

--------------------------------------------------------------------------------

 
4.  
Definitive Documents; Customary Closing Conditions. (i) the definitive loan
documents relating to the First Lien Facility, guarantees and any other related
definitive documents (collectively, the “Loan Documents”) shall have been
prepared by Barclays’ counsel based upon and substantially consistent with the
terms set forth in this Commitment Letter and otherwise consistent with
documentation for financings of this kind, with such changes thereto as may be
mutually agreed, and shall have been executed and delivered by you, the Borrower
and each of its and your subsidiaries party thereto and any Lender party
thereto; (ii) the Arranger shall have received customary forms or legal
opinions, evidence of authority, officer’s certificates, corporate
organizational and governing documents, good standing certificates, a solvency
certificate from the chief financial officer of you and the Borrower in form and
substance reasonably satisfactory to the Administrative Agent, resolutions and
other customary closing certificates as are customary for transactions of this
type and reasonably satisfactory to the Arranger; and (iii) all documents and
instruments required to create and perfect the Administrative Agent’s security
interests in the Collateral (as defined in Exhibit A) shall have been executed
and delivered and, if applicable, be in proper form for filing subject to the
limitations described in Exhibit A hereto under the heading “Collateral”.

 
5.  
Patriot Act. Each Lender shall have received at least 5 business days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested by such Lender at least 10 business days prior to the Closing Date.

 
6.  
Marketing Period. The Arranger shall have been afforded a period of at least 15
consecutive Business Days from the delivery to the Arranger of the First Lien
Facility Marketing Materials to syndicate the First Lien Facility.

 
7.  
Financial Statements. The Arranger shall have received (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Acquired Business for the 2011, 2012 and 2013 fiscal years (b)
unaudited consolidated statements of income of the Acquired Business in a form
substantially similar to the “Hyperion P&L” statements contained in the online
data room (items 3.2.29.1 and 3.2.29.2) for each month subsequent to the most
recent audit delivered pursuant to (a) above, and ended 45 days or more prior to
the Closing Date and (c) a pro forma consolidated statement of income for the
Borrower as of and for the twelve month period ending on the last day of the
most recently completed fiscal period for which financial statements have been
delivered pursuant to clause (a) or (b) above, so long as such recently complete
fiscal period is a calendar quarter end, prepared in good faith after giving
effect to the Transactions as if the Transactions had occurred at the beginning
of such period, which shall be on a combined and/or consolidated basis
consistent with the historic financial statements used in such pro forma
financial statements.

 
8.  
Indebtedness. After giving effect to the Transactions, PSP and its subsidiaries
(including the Acquired Business) shall have outstanding no indebtedness other
than (a) the loans and other extensions of credit under the Existing Credit
Agreement and the First Lien Facility and (b) any other indebtedness permitted
pursuant to the Existing Credit Agreement, the Acquisition Agreement or the Loan
Documents.

 
 
Commitment Letter Exhibit B-2

--------------------------------------------------------------------------------


 